      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 1 of 12 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ANGEL SALGADO,                                  )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Case No.
                                                )
CITY OF WAUKEGAN and OFFICER                    )
DANTE SALINAS, in his individual and            )
official capacity,                              )
                                                )
                Defendants.                     )


                                      COMPLAINT AT LAW

        NOW COMES the plaintiff, ANGEL SALGADO, by and through his attorneys,

O’CONNOR LAW FIRM, LTD., and for his complaint at law against the defendants, CITY OF

WAUKEGAN and OFFICER DANTE SALINAS, alleges as follows:

                                          JURISDICTION

        1.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the defendants’

tortious conduct and their deprivation of plaintiff’s rights secured by the U.S. Constitution.

        2.      This Court has jurisdiction over plaintiff’s federal claims pursuant to 28 U.S.C. §

1331 and supplemental jurisdiction over his state-law claims pursuant to 28 U.S.C. §1367.

        3.      Venue is proper under 28 U.S.C. §1391(b). Plaintiff resides in this judicial

district, the defendants reside in this judicial district, and the events and omissions giving rise to

plaintiff’s claims occurred within this judicial district.

                                              PARTIES

        4.      Plaintiff, ANGEL SALGADO, is a resident of the city of WAUKEGAN, county

of Lake, and state of Illinois.

                                                    1
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 2 of 12 PageID #:2




       5.      Defendant, CITY OF WAUKEGAN, is an Illinois municipal corporation that is or

was the employer of the individual police officer named as defendant herein. At all relevant

times, the aforementioned officer acted as the agent of CITY OF WAUKEGAN. Furthermore,

defendant, CITY OF WAUKEGAN, is a necessary party and is ultimately responsible for

judgment.

       6.      At all relevant times, Defendant, OFFICER DANTE SALINAS (hereinafter

“OFFICER SALINAS”), was an employee and/or duly authorized agent of the CITY OF

WAUKEGAN and was acting in the course and scope of his employment.

       7.      At all relevant times, OFFICER SALINAS, was acting under the color of state

law, ordinance and/or regulation, statutes, custom and usages of the CITY OF WAUKEGAN.

OFFICER SALINAS is being sued in his individual and official capacity.

                                   GENERAL ALLEGATIONS

       8.      On or about August 31st, 2019, Victory Street was a public roadway running in a

general northerly-southerly direction at or near its intersection with 9th Street in the city of

Waukegan, county of Lake, and state of Illinois.

       9.      On or about August 31st, 2019, 9th Street is a public roadway running in a general

easterly-westerly direction at or near its intersection with Victory Street in the city of Waukegan,

county of Lake, and state of Illinois.

       10.     On or about August 31st, 2019, the plaintiff, ANGEL SALGADO, was attending a

baptism party for his nephew at 832 Victory Street at or near its intersection with 9th Street in the

city of Waukegan, county of Lake, and state of Illinois.

       11.     On or about August 31st, 2019, and at all times relevant, defendant, OFFICER

SALINAS, as the actual and/or apparent agent, employee, and/or servant of the defendant, CITY



                                                   2
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 3 of 12 PageID #:3




OF WAUKEGAN, was patrolling on Victory Street in his police vehicle at or near its

intersection of 9th Street in the city of Waukegan, county of Lake, and state of Illinois.

        12.     At the aforementioned time and place, defendant, OFFICER SALINAS,

confronted the plaintiff, ANGEL SALGADO, who was behaving lawfully and within his rights

on the property belonging to his father-in-law located at 832 Victory Street, in the city of

Waukegan, county of Lake, and state of Illinois .

        13.     At the aforementioned time and place, defendant, OFFICER SALINAS, drew his

weapon and threatened plaintiff, ANGEL SALGADO, escalating the situation and causing the

plaintiff to fear for his well-being.

        14.     Defendant, OFFICER SALINAS, deployed his taser on the compliant plaintiff,

ANGEL SALGADO, and initiated a physical altercation following its deployment.

        15.     Plaintiff, ANGEL SALGADO, believing this treatment was unlawful, resisted

arrest and has since plead guilty to that crime, not knowing compliance was required in all

actions of police when placing someone under arrest even when unlawful.

        16.     During the ensuing scuffle, defendant, OFFICER SALINAS, called for back up

and was assisted by additional members of the Waukegan Police Department, who were

successfully able to subdue and handcuff plaintiff, ANGEL SALGADO.

        17.     After plaintiff, ANGEL SALGADO, was brought into compliance and was in the

custody of Waukegan Police Department, defendant, OFFICER SALINAS, struck the plaintiff in

the face with the butt of his weapon, causing severe lacerations and several bone fractures.

        18.     As a result, on or about August 31st, 2019, plaintiff, ANGEL SALGADO, was

arrested related to events that occurred at 832 Victory Street, in the city of Waukegan, county of

Lake, and state of Illinois.



                                                  3
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 4 of 12 PageID #:4




       19.     Plaintiff, ANGEL SALGADO, was charged with misdemeanor resisting arrest for

the events that occurred on August 31st, 2019.

       20.     On or about July 1, 2020, plaintiff, ANGEL SALGADO plead guilty to resisting

arrest for the events that occurred between the time he was told he was under arrest until he was

subdued in handcuffs. None of the claims being made by the plaintiff in this complaint call into

question or would subvert his guilty plea to resisting arrest.


                                 Assault v. OFFICER SALINAS

       21.     On or about August 31st, 2019, defendant, OFFICER SALINAS, knowingly

engaged in conduct that placed plaintiff, ANGEL SALGADO, in a reasonable apprehension of

receiving a battery when he approached him with his weapon drawn.

       22.     Defendant, OFFICER SALINAS, individually and/or as agent, employee and/or

servant of CITY OF WAUKEGAN, intentionally placed plaintiff, ANGEL SALGADO, in fear

for his safety for no other reason besides his presence in a “high-crime” neighborhood, as the

plaintiff was acting lawfully and within his rights at this time.

       23.     As a direct and proximate result of the acts and omissions of the defendant,

OFFICER SALINAS, individually and/or as agent, employee, servant of CITY OF

WAUKEGAN, the Plaintiff, ANGEL SALGADO, was injured and was thereby injured

internally, externally and otherwise, both temporarily and permanently. Plaintiff thereby became

sick, sore, lame diseased, and disordered and so remained for a long time. During this period,

Plaintiff suffered or will suffer great pain and was hindered and prevented from attending his

business and affairs. Plaintiff was and/or will be thereby compelled to pay out, expend and/or

become liable for large sums of money in and about endeavoring to be cured of his injuries.




                                                  4
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 5 of 12 PageID #:5




       WHEREFORE, the Plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, OFFICER SALINAS, in an amount in excess of $75,000.00, plus costs, and for any

other relief the Court deems equitable and just.


                              False Arrest v. OFFICER SALINAS

       24.     On or about August 31st, 2019, defendant, OFFICER SALINAS’s initial arrest of

the plaintiff, ANGEL SALGADO, was done so without justification and/or probable cause,

while he acted under the color of law. This constituted a violation of plaintiff, ANGEL

SALGADO’s constitutionally protected rights. This allegation does not include the ultimate

arrest and charge for resisting.

       25.     As a direct and proximate result of the aforementioned actions and/or omission of

defendant, OFFICER SALINAS, the plaintiff, ANGEL SALGADO, was deprived of the rights,

privileges, and immunities guaranteed by the Fourth Amendment and/or Fourteenth Amendment

of the United States Constitution, namely he was subjected to an unreasonable seizure.

       WHEREFORE, plaintiff, ANGEL SALGADO, demands compensatory damages from

the defendants, CITY OF WAUKEGAN, and OFFICER SALINAS. Plaintiff, ANGEL

SALGADO, demands judgment against both defendants jointly and severally and further

demands punitive damages, costs and attorney fees against the OFFICER SALINAS and any

additional relief this Court deems equitable and just.


                  42 U.S.C. § 1983 – Excessive Force v. OFFICER SALINAS

       26.     On or about August 31st, 2019, defendant, OFFICER SALINAS’s actions of

striking plaintiff, ANGEL SALGADO with his weapon in the face, while acting under the color




                                                   5
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 6 of 12 PageID #:6




of law, amounted to unnecessary and excessive force to the person of the plaintiff, ANGEL

SALGADO, when there were no reasonable grounds to do so.

       27.     On or about August 31st, 2019, none of the plaintiff, ANGEL SALGADO’s

actions justified this use of unnecessary and excessive force by defendant, OFFICER SALINAS.

       28.     Defendant, OFFICER SALINAS’s actions were malicious, willful and wanton,

and constituted a reckless and deliberate indifference to plaintiff, ANGEL SALGADO’s

constitutionally protected rights, while acting under the color of law.

       29.     As a direct and proximate result of the aforementioned actions and/or omission of

defendant, OFFICER SALINAS, the plaintiff, ANGEL SALGADO, was deprived of the rights,

privileges, and immunities guaranteed by the Fourth Amendment and/or Fourteenth Amendment

of the United States Constitution, namely he was subjected to an unreasonable use of force.

       30.     In addition, as a direct and proximate result of the aforementioned actions and/or

omission of defendant, OFFICER SALINAS, the plaintiff, ANGEL SALGADO, suffered, was

injured and was thereby injured internally, externally and otherwise, and Plaintiff thereby

became sick or injured. Plaintiff suffered or will suffer great pain; and Plaintiff was or will be

thereby compelled to pay out, expend and/or become liable for large sums of money in and about

endeavoring to be cured of his injuries, as aforesaid.

       WHEREFORE, plaintiff, ANGEL SALGADO, demands compensatory damages from

the defendants, CITY OF WAUKEGAN, and OFFICER SALINAS. Plaintiff, ANGEL

SALGADO, demands judgment against both defendants jointly and severally and further

demands punitive damages, costs and attorney fees against the OFFICER SALINAS and any

additional relief this Court deems equitable and just.




                                                  6
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 7 of 12 PageID #:7




          Willful and Wanton Conduct (State Law Claim) v. OFFICER SALINAS

       31.     Defendant, OFFICER SALINAS, individually, and as agent, employee, and/or

servant of CITY OF WAUKEGAN, had a duty to refrain from willful and wanton conduct.

       32.     At all relevant times, plaintiff, ANGEL SALGADO, exercised ordinary care for

his own safety.

       33.     On or about August 31st, 2019, defendant, OFFICER SALINAS, acted with

reckless disregard and/or willful and wanton conduct, and showed an utter indifference as to the

safety of the plaintiff, ANGEL SALGADO, when he instigated a physical altercation after

antagonizing the plaintiff and proceeded to taze, punch, and batter the plaintiff after he was

already handcuffed and in custody.

       34.     As a direct and proximate result of the acts and omissions of the defendant,

OFFICER SALINAS, individually and/or as agent, employee, servant of CITY OF

WAUKEGAN, the Plaintiff, ANGEL SALGADO, was thereby injured internally, externally and

otherwise, both temporarily and permanently. Plaintiff suffered numerous bruises, lacerations

and bone fractures due to the actions of the defendant, OFFICER SALINAS. During this period,

Plaintiff suffered or will suffer great pain and was hindered and prevented from attending his

business and affairs. Plaintiff was and/or will be thereby compelled to pay out, expend and/or

become liable for large sums of money in and about endeavoring to be cured of his injuries.

       WHEREFORE, the Plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, OFFICER SALINAS, in an amount in excess of $75,000.00, plus costs, and for any

other relief the Court deems equitable and just.




                                                   7
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 8 of 12 PageID #:8




        Willful and Wanton Conduct (State Law Claim) v. CITY OF WAUKEGAN

       35.     Defendant, CITY OF WAUKEGAN, by and through its agent, employee, and

servant, OFFICER SALINAS, had a duty to refrain from willful and wanton conduct.

       36.     At all relevant times, plaintiff, ANGEL SALGADO, exercised ordinary care for

his own safety.

       37.     On or about August 31st, 2019, defendant, CITY OF WAUKEGAN, by and

through its agent, employee, and servant, OFFICER SALINAS, acted with reckless disregard

and/or willful and wanton conduct, and showed an utter indifference as to the safety of the

plaintiff, ANGEL SALGADO, when he instigated a physical altercation after antagonizing the

plaintiff and proceeded to taze, punch, and batter the plaintiff after he was already handcuffed

and in custody.

       38.     As a direct and proximate result of the acts and/or omissions of the defendant,

CITY OF WAUKEGAN, by and through its agent, employee, and servant OFFICER SALINAS,

the Plaintiff, ANGEL SALGADO, was injured and was thereby injured internally, externally and

otherwise, both temporarily and permanently. Plaintiff thereby became sick, sore, lame diseased,

and disordered and so remained for a long time. During this period, Plaintiff suffered or will

suffer great pain and was hindered and prevented from attending his business and affairs.

Plaintiff was and/or will be thereby compelled to pay out, expend and/or become liable for large

sums of money in and about endeavoring to be cured of his injuries.

       WHEREFORE, the Plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, CITY OF WAUKEGAN, in an amount in excess of $75,000.00, plus costs, and for

any other relief the Court deems equitable and just.




                                                 8
      Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 9 of 12 PageID #:9




                  Failure to Train (State Claim) V. CITY OF WAUKEGAN

       39.     Defendant, CITY OF WAUKEGAN, failed to adequately train, prepare, and

equip defendant, OFFICER SALINAS, to de-escalate potential confrontations, calm agitated

citizens and refrain from creating hazardous situations and using excessive force that leads to

physical altercations such as the one that he initiated with the law-abiding plaintiff, ANGEL

SALGADO.

       40.     As a direct result of defendant, CITY OF WAUKEGAN’s failure to adequately

train, prepare, and equip defendant, OFFICER SALINAS, plaintiff, ANGEL SALGADO’s civil

rights were violated and he was unlawfully assaulted and battered by defendant, OFFICER

SALINAS, resulting in injuries including numerous facial fractures.

       WHEREFORE, the plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, CITY OF WAUKEGAN for compensatory damages, costs, attorney’s fees, and any

other relief the Court deems equitable and just.


             Monell Claim-Violation of 42 U.S.C §1983 v. CITY OF WAUKEGAN

       41.     Defendant, CITY OF WAUKEGAN’s policymakers, Mayor Sam Cunningham

and Chief of Police Wayne Walles, acceptance of the pattern and practice among its police

officers using excessive force and unconstitutional police tactics created a practice, although not

written or express municipal policy, so widespread, permanent, and settled it constituted a

custom or usage within the Waukegan Police Department.

       42.     As final policy makers, Mayor Sam Cunningham and Chief of Police Wayne

Walles, by creating this custom or usage of excessive force during the arrest and/or detention of

accused individuals amounted to a policy decision.




                                                   9
    Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 10 of 12 PageID #:10




       43.     The policy decision of defendant, CITY OF WAUKEGAN’s policymakers,

Mayor Sam Cunningham and Chief of Police Wayne Walles, caused the violation of plaintiff,

ANGEL SALGADO’s civil rights.

       WHEREFORE, the plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, CITY OF WAUKEGAN for compensatory damages, costs, attorney’s fees, and any

other relief the Court deems equitable and just.


                      Battery (State Law Claim) v. OFFICER SALINAS

       44.     Defendant, OFFICER SALINAS, individually and/or as agent, employee and/or

servant of CITY OF WAUKEGAN, intentionally punched, tased, and battered Plaintiff, ANGEL

SALGADO, with his weapon after the plaintiff had been successfully hand-cuffed by the

defendant and his fellow officers.

       45.     As a direct and proximate result of the acts and omissions of the defendant,

OFFICER SALINAS, individually and/or as agent, employee, servant of CITY OF

WAUKEGAN, the Plaintiff, ANGEL SALGADO, was injured and was thereby injured

internally, externally and otherwise, both temporarily and permanently. Plaintiff thereby became

sick, sore, lame diseased, and disordered and so remained for a long time. During this period,

Plaintiff suffered or will suffer great pain and was hindered and prevented from attending his

business and affairs. Plaintiff was and/or will be thereby compelled to pay out, expend and/or

become liable for large sums of money in and about endeavoring to be cured of his injuries.

       WHEREFORE, the Plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, OFFICER SALINAS, in an amount in excess of $75,000.00, plus costs, and for any

other relief the Court deems equitable and just.




                                                   10
     Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 11 of 12 PageID #:11




               False Arrest - Agency (State Law Claim) v. CITY OF WAUKEGAN

        46.      On or about August 31st, 2019, Defendant, CITY OF WAUKEGAN, by and

through its agents, employees, and servants, including OFFICER SALINAS, arrested and/or

contributed to the arrest of the plaintiff, ANGEL SALGADO, detained him for a period of time,

and did so without any reasonable grounds to believe that plaintiff, ANGEL SALGADO,

committed a criminal offense. This allegation does not include the ultimate arrest and charge for

resisting.

        47.      As a direct and proximate result of the acts and/or omissions of the defendant,

CITY OF WAUKEGAN, by and through agents, employees, and servants, OFFICER

SALINAS, the Plaintiff, ANGEL SALGADO, was injured and was thereby injured internally,

externally and otherwise, both temporarily and permanently. Plaintiff thereby became sick, sore,

lame diseased, and disordered and so remained for a long time. During this period, Plaintiff

suffered or will suffer great pain and was hindered and prevented from attending his business

and affairs. Plaintiff was and/or will be thereby compelled to pay out, expend and/or become

liable for large sums of money in and about endeavoring to be cured of his injuries.

        WHEREFORE, the Plaintiff, ANGEL SALGADO, prays for judgment against the

defendant, CITY OF WAUKEGAN, in an amount in excess of $75,000.00, plus costs, and for

any other relief the Court deems equitable and just.


              745 ILCS 10/9-102 – Indemnification Claim v. CITY OF WAUKEGAN

        48.      In the event that any individual Defendant is found liable for their actions

performed in the course of their employment, the CITY OF WAUKEGAN, must indemnify such

employee for this verdict pursuant to 745 ILCS 10/2-302.




                                                  11
    Case: 1:20-cv-05091 Document #: 1 Filed: 08/28/20 Page 12 of 12 PageID #:12




       WHEREFORE, Plaintiff, individually demands that the CITY OF WAUKEGAN, pay for

any compensatory judgment against individual defendants who acted in the course of their

employment.

                                          JURY DEMAND

       Plaintiff demands trial by jury.

                                                   Respectfully submitted,

                                                   O’CONNOR LAW FIRM, LTD.

                                                   /s/Matthew M. Popp
                                                   Matthew M. Popp

Matthew M. Popp (ARDC #6321315)
Kevin W. O’Connor (ARDC#6216627)
O’CONNOR LAW FIRM, LTD.
19 South LaSalle Street, Suite 1400
Chicago, Illinois 60603
Phone: (312) 906-7609
Fax: (312) 263-1913
koconnorlaw@koconnorlaw.com
mpopp@koconnorlaw.com
firm@koconnorlaw.com




                                              12
